DETAILED ACTION
	This is in response to the Applicant's arguments and amendments filed on 07 December 2021 in which claims 1, 7-8, 14-15, 21-35 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The references listed in the Information Disclosure Statement, filed on 09 December 2021, have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).
Allowable Subject Matter
Claims 1, 7-8, 14-15, 21-35 are allowed. The cited prior art alone or in combination fail to teach or make obvious on the following when considered in combination with other limitations in the claim: “restricting random access preamble transmission in response to determining that the wireless device is operating in an unpaired spectrum, the restricting including: determining, based on the PRACH configuration index and the bitmap, a time slot between transmitted SS blocks of the SS burst set that does not overlap with the indicated time locations corresponding to the SS blocks being transmitted” as recited in independent claims 1, 6, 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664. The examiner can normally be reached Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T DUONG/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        01/13/2022